Citation Nr: 0532683	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  02-20 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis C, 
including due to exposure to herbicide.  

2.  Entitlement to service connection for hepatitis C, 
including due to exposure to herbicide.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
September 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts.  

The Board twice remanded this case for additional 
development, initially in June 2003 and again in April 2004.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam Era.  He 
now carries a diagnosis of hepatitis C.  

2.  A rating decision in April 1994 denied service connection 
for liver dysfunction, including due to exposure to 
herbicide.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights, and he did 
not file an appeal within one year.  

3.  Some of the evidence added to the record since April 1994 
is not cumulative and relates to an unestablished fact 
necessary to substantiate the claim for hepatitis C.  

4.  The medical evidence, however, still does not show the 
veteran developed hepatitis C during service, that he was 
exposed to a hepatitis C infection during service, or that he 
developed hepatitis C after service resulting from any injury 
or disease in service - including exposure to herbicide.  




CONCLUSIONS OF LAW

1.  Evidence received since the April 1994 rating decision, 
which denied the veteran's claim for service connection for 
liver dysfunction, including due to exposure to herbicide, is 
new and material and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.302, 
20.1103 (2005).  

2.  Hepatitis C, including as due to exposure to herbicide, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 



In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the August 2002 statement of the case, the August 
2005 supplemental statement of the case, and the May 2001, 
May 2002, and April 2004 RO letters to the veteran notifying 
him of the VCAA, he has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that he must supply and the evidence that VA would attempt to 
obtain.  Thus, he may be considered to have been advised to 
submit any pertinent evidence in his possession.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005).  Finally, the Board 
notes that records of VA treatment through June 2001 have 
been obtained.  The veteran has not identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Therefore, the Board finds that the duty 
to assist has also been met.  

As well, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, should 
precede the initial adjudication of the claim.  Here, the RO 
initially sent the veteran VCAA type duty to assist letters 
in May 2001 and May 2002, so before initially adjudicating 
and readjudicating his claim in November 2001 and July 2002, 
respectively.  And, as mentioned, he more recently received 
an additional notification and development letter in April 
2004, also before the RO most recently readjudicated his 
claim in August 2005.  So the Board finds no evidence of 
prejudicial error in proceeding to a decision on the merits 
at this juncture.  See Mayfield, supra.  



Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

New and Material Evidence

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of an appellant's claim and absent the filing of a 
substantive appeal (VA Form 9 or equivalent statement) within 
the remainder of that year or within 60 days of the mailing 
of the statement of the case, whichever is later, a rating 
determination is final and binding on the veteran based on 
the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, the United States 
Court of Appeals for Veterans Claims (Court) has indicated 
that a two-step analysis is required.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. App. 140 
(1991); see also Elkins v. West, 12 Vet. App. 209 (1999); 
Winters v. West, 12 Vet. App. 203 (1999).  The first step is 
to determine whether new and material evidence has been 
presented or secured since the time that the claim was 
previously and finally disallowed on any basis.  It should be 
pointed out that, in determining whether evidence is 
material, "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Further, 
evidentiary assertions by the appellant must be accepted as 
true for these purposes, except where the evidentiary 
assertion is inherently incredible.  King v. Brown, 
5 Vet. App. 19 (1993).  Lay assertions of medical causation 
or diagnosis do not constitute credible evidence, as lay 
persons are not competent to offer medical opinions.  
Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  If new 
and material evidence has been received, then the Secretary 
must immediately proceed to the second step, i.e., evaluating 
the merits of the claim, but only after ensuring that the 
duty to assist the claimant under 38 U.S.C.A. § 5107(a) has 
been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In an April 1994 rating decision, the RO denied service 
connection for liver dysfunction, including due to exposure 
to herbicide.  The veteran was notified of that decision and 
apprised of his procedural and appellate rights, and he did 
not file a notice of disagreement (NOD) within one year to 
initiate a timely appeal.  

The evidence that was of record in April 1994 consisted 
primarily of the veteran's service medical records, records 
of private medical treatment from February 1989 to June 1991, 
and the report of a VA Agent Orange Registry examination in 
April 1986.  

The veteran's service medical records, including the report 
of his military separation examination, were completely 
negative for signs or other indications of exposure to 
hepatitis C and for any evidence of liver dysfunction.  On VA 
examination in April 1986, no abnormal clinical findings were 
noted, but some hematologic liver function tests were 
elevated; the examiner did not comment on the findings.  The 
private treatment records did not note any pertinent abnormal 
clinical or laboratory findings, nor did they include a 
diagnosis of liver dysfunction or hepatitis C.  




Evidence added to the record since April 1994 includes VA 
treatment records dated from August 1995 to June 2001, the 
veteran's testimony at a videoconference hearing before the 
Board in September 2003, and a March 2005 report and records 
obtained from the U. S. Armed Services Center for Unit 
Records Research (CURR).  

At the videoconference hearing, the veteran described an 
incident during service when one serviceman cut another 
serviceman across the back and the veteran helped the injured 
man get medical attention.  The veteran stated that, in doing 
so, his hands became quite bloody.  He has indicated that the 
incident took place in mid-1971, in Vietnam, and he believes 
that he was exposed to hepatitis C during that incident and 
subsequently developed the disease himself.  Although he was 
asked during the hearing whether he wanted to withdraw the 
herbicide exposure aspect of his claim, his answer was 
unclear.  Therefore, the Board will consider both aspects of 
his claim.  

The recent VA treatment records show a diagnosis of hepatitis 
C, but do not make reference to either the date of onset or 
etiology of the disease.  

The CURR responded that Operational Report-Lessons Learned 
(OR-LL) for the period in question do not list the incident 
described by the veteran.  The CURR recommended a search for 
Morning Reports, if the company to which the veteran was 
assigned could be determined.  Subsequently, Morning Reports 
for the veteran's unit for the period identified by him were 
obtained.  Those reports contain references to servicemen 
with the names reported by the veteran, indicating when those 
individuals were transferred from the unit.  But the reports 
do not mention any incident between them or otherwise reflect 
any blood exposure by the veteran.  



Inasmuch as the medical evidence that was previously of 
record in April 1994 did not contain a diagnosis of hepatitis 
C - to confirm the veteran had the condition claimed, the 
Board finds that the additional evidence submitted since 
that time, containing this diagnosis, is new and also 
material to his claim.  So his claim is reopened.  See Hodge 
v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where the 
Federal Circuit Court held that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.)

Service Connection

The regulations provide that a veteran who served in the 
Republic of Vietnam during the Vietnam Era, as did the 
veteran in this case, is presumed to have been exposed to an 
herbicide agent.  38 C.F.R. § 3.307(a)(6)(iii).  Further, for 
such veterans, service connection may be presumed for certain 
diseases, if they are manifested to a compensable degree 
after service.  Hepatitis C is not among the diseases for 
which service connection may be presumed.  38 C.F.R. 
§ 3.309(e).  Therefore, service connection may not be 
established on that basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Nevertheless, service connection may also be established on 
the basis of direct service incurrence, if the evidence shows 
either that the disorder claimed by the veteran was first 
manifest during service or that the disease developed after 
service as a direct result of injury or disease in service.  
See 38 U.S.C.A. § 1110; Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  

As already indicated, there is no documentation in the 
veteran's service medical records that he was exposed to 
contaminated blood or hepatitis C during service.  Moreover, 
there is no medical evidence that hepatitis C - even once 
diagnosed many years after service - either began during 
service or resulted from exposure to the disease (i.e., a 
risk factor of infection) during service.  

The Board does not question the veracity of the veteran's 
statements and hearing testimony as to the incident during 
service that he described, even though there is no actual 
documentation of this incident in any available service 
records.  But even assuming - for the sake of argument, that 
the incident in question did take place as he has testified, 
there still is no medical evidence at all that the injured 
serviceman had an active hepatitis C infection at the time of 
the incident or that the veteran acquired a hepatitis C 
infection as a result of that exposure.  These are critical 
facts that cannot be presumed.  The Board must have 
corroborative medical evidence of them, other than merely the 
veteran's hearing testimony.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992) (Persons without medical training 
are not competent to comment on medical observations like 
causation or etiology of a disease, or to make medical 
diagnoses; such statements in this regard - by the veteran, 
his representative or others - are entitled to no probative 
weight.)  See also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Nor is there any medical evidence that the veteran acquired a 
hepatitis C infection as a result of his presumed exposure to 
herbicide during service.  

In the absence of competent evidence that the veteran 
developed hepatitis C during service or as a result of 
exposure to a hepatitis C infection during service, 
entitlement to service connection is not established.  
Further, service connection for hepatitis C due to exposure 
to the disease during service may not be presumed.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise (about evenly balanced for and against 
the claim), with the veteran prevailing in either event, or 
whether instead the preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.  In this case, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim and that, therefore, the provisions of 
§ 5107(b) and § 3.102 are not applicable.  


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for hepatitis C, including due 
to exposure to herbicide, is reopened.  

But service connection for hepatitis C, including due to 
exposure to herbicide, is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


